Citation Nr: 0932116	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  94-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from January 1981 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in January 
2006.


FINDINGS OF FACT

1.  The Veteran is service-connected for hypertensive 
cardiovascular disease evaluated as 60 percent disabling; 
migraine headaches associated with hypertensive 
cardiovascular disease evaluated as 30 percent disabling; 
scar, post operative residuals of fibrocystic disease of the 
right breast evaluated as 10 percent disabling; and 
hypertension evaluated as 0 percent disabling for a combined 
disability rating of 80 percent effective as of April 13, 
2004.

2.  The evidence fails to establish that the Veteran is 
unable to secure or maintain substantially gainful employment 
solely due to her service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
June 2004, prior to the initial AOJ decision on her claim.  
Additional notice was provided to the Veteran in August 2006 
and January 2009.  The Board finds that the notices provided 
fully comply with VA's duty to notify.  Likewise, the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  She was told it 
was her responsibility to support the claim with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the Veteran 
submitted evidence in connection with her claim, which 
indicates she knew of the need to provide VA with information 
and evidence to support her claim.  Thus the Board finds that 
the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  The Board notes 
that the RO attempted to obtain Social Security records, but 
was advised by the Social Security Administration that these 
records cannot be located.  A formal finding of 
unavailability was made in April 2009 and VA notified the 
Veteran that this evidence could not be obtained.  VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on her claim in November 2008 with 
medical opinions obtained in December 2008 and January 2009.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claims. 

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for hypertensive 
cardiovascular disease, evaluated as 60 percent disabling; 
migraine headaches, evaluated as 30 percent disabling; scar, 
post operative residuals of fibrocystic disease of the right 
breast, evaluated as 10 percent disabling; and hypertension, 
evaluated as 0 percent disabling.  The Veteran's combined 
disability rating is 80 percent.  Thus, she meets the minimum 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, the evidence must still show that the Veteran is 
unable to pursue a substantially gainful occupation due to 
service-connected disability or disabilities to be entitled 
to a TDIU.  

For a Veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the Veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Veteran initially filed her claim for a TDIU in April 
2004 contending that she is unemployable because of her 
service-connected hypertensive cardiovascular disease.  She 
indicated on her application that she last worked in 1995 
(the company she worked for moved to another state), but that 
she became too disabled to work in January 2004.  In her 
Notice of Disagreement and VA Form 9, however, the Veteran 
alleged that it was her headaches that are secondary to her 
service-connected hypertensive cardiovascular disease that is 
the basis for her unemployability.  In her VA Form 9, she 
further stated that these headaches are frequent, rated as 8 
out of 10, and frequently cause vomiting so that she is given 
no choice but to lie down in a darkened room thereby greatly 
hindering gainful employment.

At a hearing held before the undersigned in January 2006, the 
Veteran testified that she last worked full time as self-
employed in 2004; however, it was too much stress and caused 
her head to start hurting so she would not be able to go in 
to work.  Thus, she sold her business because she could not 
go into the office due to her headaches.  In a March 2007 
letter, the Veteran stated that she has headaches 
approximately four times per week where she has to stay in 
bed for hours at a time, sometimes seven to eight hours, and 
which cause phonophobia, nausea and vomiting.  She further 
stated that she tried to be self-employed and soon found that 
the stress from being a business owner was too much and 
caused the headaches to get worse and last longer.  In 
October 2008, the Veteran submitted a new TDIU application on 
which she indicated she became too disabled to work in 1997 
due to migraine headaches.  She reported, however, having 
worked 30 to 32 hours a week from August 2007 to June 2008 
doing office work, and then 40 hours a week in July 2008 
doing production work, which position she quit because the 
stress made the migraines worse.  She indicated that, after 
she left this job, her doctor at the VA had to increase her 
medications.

Private treatment records show that the Veteran was initially 
treated for migraine headaches in August 1986.  She reported 
having headaches since January 1985.  Her blood pressure was 
150/102.  In August 1997, the Veteran was seen by her private 
primary physician for complaints of headaches with 
nausea/vomiting and some chills and fever.  She was diagnosed 
to have a brain abscess, for which she underwent draining and 
antibiotic therapy with resolution of the abscess.  However, 
subsequent electroencephalograms (EEG) were abnormal and she 
was placed on Dilantin as a preventative against seizures and 
told she needed to stay on Dilantin permanently.  (See 
October 1999 private neurologist's note.)  According to her 
private primary care physician's treatment notes from June 
1995 to May 2004, treatment for headaches (unrelated to the 
brain abscess) was not started until September 2003.  This 
physician noted the Veteran was having chronic headaches in a 
November 2003 treatment note.

VA treatment records show the Veteran was seen twice in 2002 
with complaints of headaches.  She reported headaches on the 
forehead described as an "ache" relieved by medication such 
as Aleve.  She reported she gets them on alternative days and 
they last all day.  (See April 2002 and September 2002 VA 
treatment notes.)  In June 2004, she was seen at the Women's 
Clinic for her annual visit and described headaches occurring 
once every two to three weeks that were pressure-like with 
associated photophobia and nausea.  She reported that her 
headaches had been better in the last year and her local 
physician gives her pain medication to manage this.  
Conversely, in July 2004, she reported during a neurology 
consult that she has headaches one to two times per week with 
associated nausea and photo/phono-phobia with a duration of 
up to eight hours.  She reported that she had never taken 
medications for migraines.  She was prescribed Cafergot.  
Subsequent treatment records show the Veteran's report of an 
improvement in her headaches with Cafergot.  In November 
2004, Elavil was added daily for preventive treatment.  

In May 2005, it was noted that her headaches were well-
controlled with nightly Elavil and occasional Cafergot.  
Subsequent treatment notes from 2006 through 2008 indicate 
that her headaches continued to be well-controlled on this 
medication regimen.  Although a June 2008 treatment note 
indicates the Veteran was not compliant with taking the 
Elavil, she reported that the Cafergot was effective in 
stopping acute headaches.  This treatment note also indicates 
that the Veteran had stopped taking the Dilantin 
approximately a year before without any seizure activity 
since discontinuing it.  In November 2008, the Veteran was 
again seen for a neurology consult.  At that time, she 
reported "still" having headaches three to four times per 
week lasting up to two days; however, she said the Cafergot 
can abort the headaches.  

In early December 2008, the Veteran was placed back on 
Dilantin after she had a seizure.  She reported to VA that 
this medication was making her feel drowsy.  Her Dilantin 
level was tested, which revealed it to be high, and she was 
diagnosed to have Dilantin toxicity.  It was also noted she 
had mitral valve prolapse, was off metroprolol, and had sinus 
bradycardia/premature ventricular contractions (PVCs).  At 
the end of December 2008, she underwent an exercise tolerance 
test that was electrocardiographically negative for exercise 
induced myocardial ischemia with METs of 9.5.  

The Veteran underwent a VA examination in November 2008 at 
which she complained of having hypertension and palpitations 
that occur at least once per month lasting several minutes.  
She denied chest pain and shortness of breath, but indicated 
she has some fatigue and dizziness (which was postural and 
related to her medication).  She reported her exercise 
tolerance was at least one to two miles without dyspnea on 
exertion, paroxysmal nocturnal dyspnea, orthopnea or leg 
swelling.  As for her headaches, the Veteran reported that 
they are unrelated to the brain abscess as they began in 
service when she was in her early 20s and she was told they 
were due to her high blood pressure.  She reported that 
currently she has headaches three to four times per week and 
they are severe, sharp and throbbing lasting for several 
hours.  They usually start in the back of the head and spread 
to involve the whole head, but with no aura, although she 
complained of intense photo and phonophobia, nausea, and that 
she prefers to go lie down in a quiet, dark room.  She 
reported having been treated with Cafergot and can take up to 
six pills after the onset of the headache to feel better, and 
she is on prophylactic amitriptyline.  On physical 
examination, the Veteran's heart rate was 58 beats per 
minute, respirations were 12 per minute, and blood pressure 
was 160/100, 156/98 and 160/98.  On exam of the heart, S1 and 
S2 sounds were heard without murmurs or gallops.  Holter 
monitor revealed normal sinus rhythm with normal 
intraventricular conduction except that 3 percent of the 
tracing was recorded in tachycardia and 11 percent of the 
tracing was recorded in bradycardia.  There also were rare 
unifocal PVCs occurring at a rate of 0 to 6 per hour, without 
coupled PVCs or bigeminal PVC cycles.  An echocardiogram 
revealed normal chamber size, normal left ventricular 
systolic function and normal valvular function.  Neurological 
exam was unremarkable.  The assessment was essential 
hypertension and headaches.

In December 2008, the Veteran's claims file was returned to 
the examiner as the examination report was not complete in 
that it failed to provide the Veteran's METs or an opinion as 
to the affect her migraines and hypertensive cardiovascular 
disease had on her ability and functioning at work.  In a 
December 2008 addendum to the November 2008 VA examination 
report, the examiner noted that he had a telephonic 
conversation with the Veteran and discussed her conditions.  
She indicated that she could not provide any clear 
information regarding her work history because she was 
feeling dazed.  She stated that she was recently put on 
Dilantin and it makes her very drowsy.  She did state, 
however, that she last worked part-time at an employment 
office for approximately eight months and quit in 2007, and 
that the reason for her quitting was that her medication 
makes her drowsy and she had severe headaches three to four 
times per week that force her to lie down and take bedrest.  
She stated she would not be able to do an exercise treadmill 
test in order to provide metabolical equivalents because she 
is so sedated from the Dilantin.  Thus the examiner stated 
that estimated metabolical equivalents are "light 3-5 
METs."  The examiner also noted that echocardiogram testing 
came back with normal ejection fraction, and there was no 
evidence of palpitations or mitral valve prolapse on Holter 
monitor test.  

The Veteran's claims file was again returned to the VA 
examiner after the RO received VA treatment records showing 
the Veteran underwent an exercise treadmill test in December 
2008 despite her report to the examiner that she would be 
unable to do one.  Furthermore, the examiner was asked to 
review the VA treatment records in reference to the Veteran's 
treatment for migraines and provide a medical opinion as to 
how the Veteran's service-connected migraine headaches would 
affect her ability and functioning at work disregarding her 
seizure disorder and Dilantin use for it.  In a January 2009 
addendum, the VA examiner stated he had reviewed all the 
evidence including the previous VA examination reports from 
November and December 2008.  He stated that the Veteran was a 
poor historian in both of these.  She had initially 
complained of palpitations and having mitral valve prolapse, 
but a Holter test and echocardiogram done were essentially 
unremarkable.  Moreover, she had mentioned in the November 
2008 exam that she could walk at least one to two miles, but 
on repeat examination she mentioned that she would not be 
able to do a treadmill test for unclear reasons.  Hence, her 
metabolic equivalents were estimated at three to five.  The 
exercise treadmill test done at VA on December 31, 2008, 
however, indicated exercise tolerance of 9.5 METs, and 
therefore, the examiner indicated this result should be used 
for rating the Veteran, concluding the Veteran's service-
connected hypertension and heart disease do not affect her 
ability or functioning at work.

Regarding her neurologic problems, the examiner noted that 
she has been inconsistent in her explanations for her 
unemployment, making it very difficult, without resorting to 
mere speculation, to determine how the Veteran's migraine 
headaches are really affecting her ability and functioning at 
work.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that lay evidence is one type of evidence 
that must be considered and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the contemporary medical evidence 
against lay statements. 

Concerning the determinative issue of employability, the 
Board notes that there are inconsistencies of record with 
regard to the Veteran's assertions affecting her credibility.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that 
the credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Veteran's 
inconsistent statements diminish her credibility such that it 
renders her assertions regarding her employment circumstances 
to be of little probative value. 

The Veteran has asserted before the RO that her migraine 
headaches affect her ability to be employed because they are 
so severe that they cause her to have to go to bed for hours 
at a time.  The evidence, however, contains contradictory 
reports as to the frequency and severity of her headaches.  
In June 2004 at an annual visit to the VA Women's Clinic, the 
Veteran reported headaches only once every two to three weeks 
and that they had been better in the last year since her 
private physician had given her pain medication; but a month 
later, during a neurology consult, she reported headaches one 
to two times per week and that she never had taken medication 
for them.  There is no explanation for this sudden 
significant increase in the frequency of her headaches in 
only a month's time.  In addition, in June 2008, the Veteran 
reported headaches resolved with two Cafergot.  However, in 
the March 2007 statement to the RO, she reported having 
headaches three to four times per week lasting seven to eight 
hours.  She also reported this frequency at a November 2008 
neurology follow up, although she reported that Cafergot can 
abort the headaches.

In addition, although the Veteran has reported in statements 
to the RO that she has headaches that make her bedridden 
three to four times a week lasting seven to eight hours, the 
contemporary medical evidence shows her contradictory report 
that her headaches have been well-controlled on her 
medication regimen of daily Elavil with use of Cafergot as 
needed since 2005.  Furthermore, although the Veteran 
reported to the RO having photophobia, phonophobia, nausea 
and vomiting, there is no report in the medical treatment 
records of these symptoms since 2004.  In fact, from 2005 
until 2008, she reported that her headaches could be aborted 
with no more than two Cafergot.  The Board notes that the 
instructions given to the Veteran for taking Cafergot was to 
take one at the onset of a headaches and one every half hour 
up to 6 per episode or 10 per week.  (See July 2004 VA 
treatment note.)  Thus, the fact that the medical evidence 
showing that the Veteran's headaches are aborted with one to 
two Cafergots would appear to indicate her headaches last no 
longer than an hour, unlike the seven to eight hours the 
Veteran alleges.

Another inconsistency is that the Veteran has stated that she 
tried to return to work in 2008, but her headaches became 
worse so she had to quit and, thereafter, her doctor 
increased her medications.  This statement, however, is not 
supported by the contemporaneous medical evidence.  VA 
treatment records (the only treatment the Veteran has 
identified receiving for her headaches) fail to show any 
treatment records in 2008 in which the Veteran's medication 
was increased by a physician's order.  Rather, a June 2008 
treatment note merely indicates that her migraines were 
controlled with two Cafergot, which is one more than 
previously reported in the last treatment note from March 
2007.  

Additionally, the Board finds the Veteran's report of her 
employment history to contain inconsistencies.  In her April 
2004 TDIU application, the Veteran reported that she last 
worked in 1995, but became too disabled to work in January 
2004.  However, in her October 2008 TDIU application, she 
reported last working full-time in 1996 and becoming too 
disabled to work in 1997 (the Board notes this was the year 
she was diagnosed with a brain abscess).  Moreover, she 
reported in the same application that she worked part-time 
from August 2007 to June 2008 and full-time in July 2008.  
However, VA Form 21-4192s completed by her employers indicate 
she worked at the part-time job from June 27, 2007, to March 
27, 2008, and then full-time from March 31, 2008, to May 5, 
2008.  When asked by the VA examiner in December 2008 about 
her work history, she reported having last worked in 2007.  

Finally, after reviewing the Veteran's statements, the VA 
examiner clearly indicated in his January 2009 addendum that 
the Veteran is a poor historian and pointed out the Veteran's 
inconsistent statements as to her reason for being unemployed 
(i.e., her service-connected headaches versus the drowsiness 
caused by Dilantin used for her nonservice-connected 
residuals of a brain abscess).  The examiner stated that 
these inconsistencies made it difficult for him to determine 
how her migraine headaches are really affecting her ability 
and functioning at work.  

Thus, the Board finds that these inconsistencies decrease the 
credibility of the Veteran, thereby rendering her statements 
of little to no probative worth.  In weighing her statements 
against the contemporaneous medical evidence, therefore, the 
Board finds that the more probative and persuasive evidence 
is the contemporaneous medical evidence, which fails to show 
that the Veteran's service-connected migraine headaches cause 
her to be unable to obtain and sustain substantially gainful 
employment.  In fact, the medical evidence fails to indicate 
that the Veteran's migraine headaches have any affect on her 
employment.  Moreover, this evidence indicates her migraine 
headaches are well-controlled with her current medication 
regimen where apparently no more than an hour passes before 
her medication aborts her headaches.  Although the Veteran 
may have some disruption in her activities during that hour, 
the Board finds it difficult to see how this short period of 
interruption would cause the Veteran to be unable to be 
employed.  For these reasons, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran is entitled to a TDIU due to her service-connected 
migraine headaches.

As for the Veteran's hypertensive cardiovascular disease, the 
Board notes that the VA examiner, in his January 2009 
addendum, clearly states that the Veteran's hypertension and 
heart disease do not affect her ability or functioning at 
work.  This opinion is supported by the medical evidence 
showing that, although she has hypertension that is somewhat 
controlled by medication, there is no objective medical 
evidence of mitral valve prolapse or palpitations.  Moreover, 
the objective medical evidence shows she has a workload 
capacity of 9.5 METs, which only indicates a slight reduction 
in her functional capacity.  (See December 2008 VA report of 
exercise treadmill test.)  Finally, the Veteran has failed to 
identify in any fashion how her hypertensive cardiovascular 
disease limits her ability to be employed.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran is entitled to a 
TDIU due to her service-connected hypertensive cardiovascular 
disease.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


